THOMAS, Chief Justice,
dissenting, with whom ROONEY, Justice, Retired, joins.
I must dissent from the disposition reached by the majority opinion in this *1159case. I cannot fault the ineluctable logic of the majority opinion. The precedent from other states which is relied upon certainly does lead to the result reached.
Sir Edward Coke said, “Reason is the life of the law * * Some three hundred years later Justice Oliver Wendell Holmes, Jr. said, “The life of the law has not been logic: it has been experience.” My separation from the decision of my brothers then is not that it is without logic, but that it is without reason based on experience. Long before now experience should have taught us that so long as the members of our society are willing to play the role of patsy there will be among its members those who will take advantage of that predilection. My interpretation of the trial court’s disposition is that it concluded that the proximate cause of this workman’s inability to resume his chosen prior occupation no longer was his injury; instead it was his incarceration. Thus the trial judge forestalled this individual from taking advantage of society.
The majority of the court reject that position concluding that it is based on tort principles rather than contract law, and then concluding that principles of contract law govern in worker’s compensation matters. That approach does not address the proposition that the statutory contract itself encompasses tort principles. See, e.g., § 27-12-603(a)(i), W.S.1977 (the employee must demonstrate a “direct causal connection” between conditions of work and his injury); § 27-12-603(a)(ii), W.S.1977 (the injury must fairly be “traced to the employment as a proximate cause”); and § 27-12-606, W.S.1977 (“increase or decrease of incapacity due solely to the injury.”) In pri- or cases this court has recognized tort principles in resolving worker’s compensation cases. Pacific Power & Light v. Parsons, Wyo., 692 P.2d 226, 229 (1984); Collins v. Goeman General Tire, Wyo., 682 P.2d 332, 334 (1984); Herring v. Welltech, Inc., Wyo., 660 P.2d 361, 366 (1983).
Furthermore, I discern a conclusion by the majority that “temporary total disability payments are to cease only under one circumstance: ‘[w]hen the recovery is so complete that the earning power of the employee at a gainful occupation for which he is reasonably suited by experience or training, is substantially restored’ § 27-12-402(b), W.S.1977 (June 1983 replacement).” -Another provision of the statute, however, provides that no total temporary disability compensation shall be paid during a period in which the employee refuses to submit to an examination requested by his employer. § 27-12-611(c), W.S.1977. By definition, “temporary total disability means a com-pensable injury which temporarily incapacitates the employee from performing any work.” § 27-12-402(a), W.S.1977.
For my part, I prefer the approach taken by the federal government when it provided in the social security statutes that a prisoner’s disability benefits would be suspended. 42 U.S.C. § 402(x) (formerly 42 U.S.C. § 423(f)) This statute was upheld as constitutional. Jones v. Heckler, 774 F.2d 997, (10th Cir.1985). In Buccheri-Bianca v. Heckler, 768 F.2d 1152 (10th Cir.1985), the court pointed out that the classification was not unconstitutional because it was riot “patently arbitrary” and that since the goal of social security is to replace the lost earnings of a worker (See Pacific Power & Light v. Parsons, supra.) there is no need to provide social security to a confined felon.
In a similar vein Oregon has held that temporary total disability is for the purpose of compensating the claimant for wages lost because of inability to work as a result of a compensable injury, and it follows that if he has retired he suffers no loss of wages because he has no expectation of receiving wages. In Re Stiennon, 68 Or.App. 735, 683 P.2d 556 (1984), review denied 298 Or. 238, 691 P.2d 482 (1984). This decision appears to follow from ORS 656.206(3), which requires an employee to assume the burden of proving permanent total disability and requires “that the worker is willing to seek regular gainful employment and that the worker has made reasonable effort to obtain such employ*1160ment.” See Outright v. Weyerheuser Co., 299 Or. 290, 702 P.2d 403 (1985).
I am satisfied that the legislature did not intend to support a miscreant in jail and at the same time provide a windfall in the form of replacement of lost wages through temporary total disability payments. I would hope that since the statute has been construed in a contrary fashion the legislature might attend to that problem as the Congress of the United States did. I have set forth here my difficulties as a jurist with the result reached by the majority. As a citizen, I feel a strong sense of frustration at permitting what I perceive to be miscreant double dipping.